Citation Nr: 1426525	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  05-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected mechanical low back strain prior to September 1, 2003.

2.  Entitlement to a rating in excess of 10 percent for service-connected mechanical low back pain from September 1, 2003.

3.  Entitlement to a compensable rating for service-connected left (non-dominant) scapular muscle insertion strain prior to July 12, 2008.  

4.  Entitlement to a rating in excess of 10 percent for service-connected left (non-dominant) scapular muscle insertion strain from July 12, 2008.  

5.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from April 1994 to December 1998 and from September 2001 to July 2003. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the April 2004 rating decision, the RO denied the Veteran's service connection claims for left hand, left knee, and left ankle disabilities, and headaches, as well a claim of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  Concerning the Veteran's claim of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities, the Veteran failed to express disagreement with the RO's denial of this issue, as such, that issue is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

In a March 2005 rating decision, the RO granted the Veteran's service connection claim for left knee and left ankle disabilities, both of which were assigned 10 percent ratings, effective July 12, 2003.  This represents a complete grant of the benefits sought with regard to the left knee and left ankle claims.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

In a June 2008 decision, the Board denied the Veteran's service connection claim for a left hand condition.  The Veteran did not appeal or request reconsideration of the Board decision.  The Board's decision is therefore final, and that matter will be addressed no further herein.  See 38 C.F.R. § 20.1100.  Also in June 2008, the Board remanded for further development, the service connection claim for headaches, as well as the increased rating claims for mechanical low back pain and left scapula disability.  

In an October 2008 rating decision, the RO in Huntington, West Virginia, (assisting the VA Appeals Management Center (AMC)) increased the ratings for the Veteran's service-connected back and left scapula disabilities from noncompensable (zero percent) to 10 percent disabling.  The rating for the low back disability was made assigned, effective September 1, 2003.  The rating for the left shoulder disability was assigned, effective July 12, 2008.  Nonetheless, because those increases did not constitute a full grant of the benefits sought, the Veteran's claims for increased evaluations remain in appellate status.  See AB, supra. 

In September 2009, the Board remanded the case for further development. 

Further, in a January 2011 rating decision, the AMC granted the Veteran's claim of entitlement to service connection for headaches; a 10 percent rating was assigned effective July 12, 2003, and a 50 percent evaluation was assigned, effective July 12, 2008.  The Veteran has not expressed disagreement with the assigned ratings or effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, those matters have been resolved and are not in appellate status.

In addition, the Board notes that the AMC inferred a TDIU claim based on the Veteran's statements in light of the United States Court of Appeals for Veterans Claims' (the Court's) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), and adjudicated such issue in an April 2011 supplemental statement of the case (SSOC).  The TDIU claim has been raised by the record and is properly before the Board. 

In November 2011, the Board again remanded the case for further development.  

Because the prior remand instructions were not substantially complied with, the issue of entitlement to a TDIU is again addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From July 12, 2003, to October 4, 2013, with resolution of any doubt in the Veteran's favor, her service-connected low back disability was manifested by characteristic pain on motion, but not by moderate limitation of motion; muscle spasm on extreme forward bending; forward flexion of the thoracolumbar spine to 60 degrees or less or combined range of motion of the thoracolumbar spine to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome (IVDS); or related neurologic impairment.

2.  From October 5, 2013, the Veteran exhibits forward flexion of the thoracolumbar spine to less than 30 degrees after repetitive motion, IVDS, or related neurologic impairment are not shown.  

3.  Throughout the appeal rating period, the Veteran's left service-connected scapular muscle insertion strain has been primarily productive of painful motion, but not by limitation of motion to shoulder level or less, malunion, or non-union or dislocation of the scapula or clavicle.

CONCLUSIONS OF LAW

1.  From July 12, 2003, to September 1, 2003, the criteria for a rating of 10 percent, but no higher, for service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2013).

2.  From September 1, 2003, to October 4, 2013, the criteria for a rating in excess of 10 percent for service-connected low back disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2013).

3.  From October 5, 2013, the criteria for a rating of 40 percent, but no higher, for service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 3.32, 4.71a, Diagnostic Code 5237 (2013).

4.  The criteria for a 10 percent rating, but no higher, have been met throughout the appeal period from July 12, 2003, to the present, for service-connected left shoulder disability based on pain on motion.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, VA provided notice letters to the Veteran in July 2003, February 2005, July 2008, and May 2012 letters.  The 2008 and 2012 notice letters are Dingess/Hartman-compliant.  After all notice was provided to the Veteran, the case was readjudicated by a January 2011 supplemental statement of the case.  

VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), as well as VA and private medical evidence.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and her representative on his her behalf.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  No further notice or assistance to her with the claim therefore is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Rating Claims

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Assignment of a particular Diagnostic Code is 'completely dependent on the facts of a particular case.'  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59 (2013).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013).  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint).  

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Low Back Disability

By way of procedural history, the RO granted service connection for the Veteran's low back disability and assigned a 10 percent rating, effective December 25, 1998, the first day after her discharge from her initial period of active service (see November 1999 rating decision).  However, she was recalled to active duty in 2001 and her benefits were suspended.  After being discharged from her second period of active duty, she requested that her rating for low back disability be reinstated.  

In the April 2004 rating decision, the RO reduced the rating for the Veteran's service-connected low back disability from 10 percent to 0 percent (noncompensable) under Diagnostic Code 5295, effective July 12, 2003, the day after the Veteran separated from her second and last period of active duty.  From that rating decision, this appeal ensued.

Thereafter, in an October 2008 rating decision, the RO reinstated a 10 percent rating for the Veteran's service-connected low back disability, effective September 1, 2003, which the RO referred to as the date that the rating criteria was amended, although the new VA regulations for the evaluation of disabilities of the spine did not become in effect until September 26, 2003 (see 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. part 4).  

At any rate, these amendments renumbered the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine.  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the amendments have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the veteran.  

From September 1, 2003, to the present, the RO assigned the Veteran's low back disability as 10 percent disabling under the current Diagnostic Code 5237 (lumbosacral strain) of the General Formula for rating disability of the spine.

Under the former Diagnostic Code 5295, a 10 percent rating was warranted for characteristic pain on motion; a 20 percent rating was warranted for lumbosacral strain when there is muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a.

Under the former Diagnostic Code 5292, mild limitation of motion of the lumbar spine warranted a 10 percent rating; moderate limitation of motion of the lumbar spine warranted a 20 percent rating, and severe limitation of motion of the spine warranted a maximum 40 percent rating.  38 C.F.R. § 4.71a.

Certain low back disabilities can also be rated under the criteria for evaluating intervertebral disc syndrome (IVDS), criteria which were amended effective September 23, 2002, and again on September 26, 2003.  However, the Veteran has not been shown to have IVDS at any point during the appeal period, thus, the criteria that contemplate IVDS are inapplicable here.  

Under the current general rating formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71, Diagnostic Code 5237.

A 20 percent rating is warranted under the General Rating Formula for Diseases and Injuries of the Spine when (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or (3) there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

The criteria for the 30 percent rating only pertain to the cervical spine (neck) and are not for application in this case.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Ankylosis, favorable or unfavorable, is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

Turning to the facts in this case, the Veteran reported low back pain at a March 2004 VA examination. Her current pain had also been aggravated by a motor vehicle accident in 2001.  She had noticed an occasional spasm over the left lumbar region.  Recently, she had attended a concert where she had had to stand for 5 1/2 hours and the pain in her lower back increased significantly.  She had noticed intermittent numbness over the left lower extremities spreading from the hip to the ankle.  She had also noticed an occasional sensation of weakness of the left leg, particularly noticeable when she was going up the steps.   

On examination, range of motion of the lumbar spine was within normal limits.  There was no change of range of motion after repetitive use.   There was no evidence of lumbar muscle spasm or sensory deficit toward pinprick or touch of the lower extremities.  The Veteran had normal deep tendon reflexes in the lower extremities.  She was able to ambulate toes to heels, squat and to come up with without weakness.  During the course of the examination, the Veteran was able to get undressed without any assistance.  She was stable to undo her shoes and put them back on without any assistance.  The Veteran walked unaided with no external support.  There were no deformities of the lumbar spine or extremities.  

At a July 2008 VA examination of the spine, the Veteran reported that she had current aching back pain with stiffness and tightness, with severe pain radiating to the posterior left leg, with a sharp shooting sensation.  The pain was brought on with prolonged standing, sitting, lifting and carrying heavy objects and bending.  There was no loss of bowel or bladder control and no motor or sensory deficits.  Bending forward was limited during flare-ups.  She had done some physical therapy with some effect.  She used icy/hot pads on occasion and took over the counter NSAIDs.  Review of symptoms showed stiffness, spasms and low back pain, which was activity dependent and manifested by ache, stiffness, and tightness.   She reported severe flare-ups lasting one to two days with significant functional impairment.  The examiner described the course of the disability as intermittent with remissions.  

Physical examination showed a normal gait.  Neurological examination was unremarkable.  

Range of thoracolumbar motion was 80 degrees flexion, 30 degrees extension, 30 degrees bilateral lateral flexion, and 30 degrees bilateral rotation.  There was objective evidence of pain following repetitive motion; no additional limitation after repetitive motion was shown.  X-rays of the lumbar spine showed no bony pathology; the vertebral disc spaces were intact and the vertebral body heights were preserved.  The examiner commented that the low back condition had significant effects on the Veteran's previous occupation, including decreased mobility, problems with lifting and carrying, lack of stamina and pain.  The examiner found that the low back disability had no effect on chores, shopping, toileting or grooming; a mild effect on dressing and bathing; and a severe effect on exercise, sports and recreation.  Diagnosis was low back strain.

At a February 2011 VA joints examination, the Veteran reported continued low back pain, as relevant.  She indicated that the pain prevented her from working.  She reported a history of fatigue, decreased motion, stiffness, weakness, spasm and mild constant daily low back pain without radiation.  She stated that she used a cane and was able to walk 1 to 3 miles.  

On physical examination, the Veteran walked with an antalgic gait with her cane in the right hand. There was evidence of spasm, guarding, pain with motion and tenderness of the lumbar spine.  The examiner noted that muscle spasm, localized tenderness and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Range of lumbar spine motion was 80 degrees flexion, 30 degrees extension, 30 degrees left lateral flexion, 30 degrees left lateral rotation, 30 degrees right lateral rotation, 30 degrees right lateral flexion.  There was objective evidence of pain on active range of motion and following repetitive motion; there were no additional limitations.  Neurological examination was unremarkable.  The examiner noted that the Veteran's range of motion was normal for her due to her large body habitus, which limited motion.  The examiner observed that the Veteran guarded against lumbar spine range of motion testing when examined but not when observed performing other activities.  The examiner diagnosed the Veteran with lumbosacral strain.  The examiner indicated that the Veteran's low back disability had had significant effects on her usual occupation in security because she had been assigned different duties and had experienced increased tardiness and absenteeism.  

The examiner determined that the Veteran's low back disability had a moderate effect on chores, exercise, sports and recreation; a mild effect on shopping; and no effect on traveling, feeding, bathing, dressing, toileting, grooming or driving.  The examiner found that the Veteran's low back condition should not prevent her from sedentary employment.  

The examiner also noted that the Veteran's subjective and the objective physical examination findings were inconsistent and determined that the Veteran's morbid obesity was contributing more to her lack of mobility and flexibility than the back condition.   The examiner also noted that the Veteran had not sought further medical opinion or treatment for her back condition.  

At an October 2013 VA examination, the Veteran reported continued low back pain, noting that her low back hurt after standing for 10 to 15 minutes and after carrying grocery bags weighing 10 to 15 pounds.  The back pain radiated to the left knee, shooting like, lasting a minute.  She experienced flare-ups after cleaning her house.  She experienced muscle spasms.  There was no constant tingling in the leg.  She reported flare-ups with additional limitation of motion due to pain.  

Range of thoracolumbar spine motion was 75 degrees flexion, 10 degrees extension, 15 degrees right lateral flexion, 20 degrees left lateral flexion, 20 degrees right rotation and 25 degrees left rotation.  After 3 repetitions, forward flexion ended at 20 degrees; extension and right lateral flexion were unchanged; left lateral flexion was to 10 degrees; and bilateral rotation was to 15 degrees.  The Veteran exhibited additional limitation on repetitive use and functional loss and functional impairment including less movement than normal and pain on movement.  Guarding or muscle spasm was also present; it did not result in abnormal gait or abnormal spinal contour.  Neurological examination was unremarkable with no signs or symptoms found due to radiculopathy.  It was noted that the Veteran made regular use of a brace and occasional use of a cane.  The examiner indicated that the Veteran's morbid obesity significantly decreased her mobility and stamina.  X-rays indicated a stable examination.  The examiner indicated that the Veteran's thoracolumbar spine disability did not affect her ability to work because she had not worked for 6 to 7 years.  

The Board notes that, with regard to the period from July 12, 2003, to September 26, 2003, there is no medical documentation of record specifically evaluating the Veteran's back.  Nonetheless, the reported medical history documented during the most contemporaneous VA examination conducted in March 2004 indicates that she continued to experience characteristic pain on motion during that time frame.
Consequently, the Board finds that a 10 percent rating is warranted under Diagnostic Code 5295 from July 12, 2003 (the day after separation from the final period of service) until September 1, 2003, when the RO assigned a 10 percent rating under the current Diagnostic Code 5237.  

The criteria for a rating higher than 10 percent prior to September 1, 2003, are not met however.  In this regard, neither moderate limitation of motion nor muscle spasm on extreme forward bending and loss of lateral spinal motion, unilateral, in standing position were shown.  In this regard, during the March 2004 VA examination (which as noted contains specific low back findings, which are the most contemporaneous to this time frame), the Veteran was found to have lumbar range of motion within the normal range with no change in range of motion after repetitive use.  In addition, there was no evidence of muscle spasms in the lower extremities.  Accordingly, a rating in excess of 10 percent is not warranted prior to September 1, 2003, under the former Diagnostic Codes 5292 and 5295.     

As will be discussed in further detail below, the Board herein grants a higher rating of 40 percent for the Veteran's low back disability from October 5, 2013, the date of her most recent VA examination of the spine.  However, prior to that date (from September 1, 2003 to October 4 2013), there is no evidence to warrant a rating higher than 10 percent.  

Prior to October 5, 2013, although there was objective evidence of muscle spasm in the low back during the applicable tine period, the Veteran was not shown to exhibit loss of lateral spine motion, unilateral, in standing position.  In this regard, during the March 2004, July 2008, and February 2011 VA examinations, lateral flexion of the spine was normal in both directions on initial examination and after repetitive use.  Consequently, because both muscle spasm and loss of lateral spine motion, unilateral were not shown prior to October 5, 2013, the criteria for a rating in excess of 10 percent under Diagnostic Code 5295 were not met.

Similarly, prior to October 5 2013, moderate limitation of motion was not shown so as to warrant a rating in excess of 10 percent under Diagnostic Code 5292.  In this regard, as noted above, during the March 2004 examination, range of motion of the lumbar spine was within normal limits with no change after repetitive use.  Similarly, during the July 2008 and February 2011 VA examinations, range of motion was normal in all directions except forward flexion, which was only mildly reduced to 80 degrees, and there was no additional limitation after repetitive use.  Thus, there is no basis for assigning a rating higher than 10 percent based on limitation of thoracolumbar spine motion prior to October 5, 2013.

The Board also considered the current criteria for rating spine disabilities for the period prior to October 5, 2013.  Nonetheless, the Veteran was not shown to exhibit forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, to warrant a rating higher than 10 percent.  As stated, prior to October 5, 2013, forward flexion of the lumbar spine was at least to 80 degrees with no additional loss of motion after repetitive use.   The Veteran's combined range of lumbar motion was at least to 260 degrees during this time period.  In addition, while muscle spasm was objectively shown as early as the February 2011 VA examination, the examiner specifically found it not severe enough to cause an abnormal gait or abnormal spinal contour.  The record does not otherwise show any such findings.  Accordingly, prior to October 5, 2013, a rating in excess of 10 percent is not warranted under the current rating criteria (i.e. Diagnostic Code 5237).  38 C.F.R. § 4.71a.   

In addition, the evidence does not show that the Veteran has functional loss in the low back beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the examinations prior to October 2013 consistently show no additional limitation of motion after repetitive use.  While the examiners did note a significant effect on her previous occupation, they also noted significant limitations related to her morbid obesity.  As noted, the February 2011 VA examiner specifically indicated that the Veteran's subjective complaints were inconsistent with the objective lumbar spine findings on examination, and that her obesity was contributing more to her lack of mobility than her low back disability.  In light of the above, the Board concludes that the 10 percent rating assigned prior to October 5, 2013, adequately compensates the Veteran for any functional impairment that she experiences on account of her service connected low back disability. 

At the October 5, 2013 VA examination, the Veteran exhibited flexion to 75 degrees on initial range of motion testing, but after three repetitions,  her forward flexion ended at only 20 degrees.  This loss of flexion upon repetitive motion is consistent with the criteria for a 40 percent rating under the general rating formula, effective October 5, 2013.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202 (1995).  

However, an even higher rating is not warranted under either the former or current criteria for rating spine disabilities.  Because a 40 percent is the highest rating available under the former Diagnostic Codes 5292 and 5295, there is no basis for assigning a higher rating under these Codes.  In addition, unfavorable ankylosis has not been shown to warrant an even higher rating.  38 C.F.R. § 4.71a; DeLuca, 8 Vet. App. 202 (1995).   

As noted, IVDS of the low back is not diagnosed.  In addition, there is no evidence of any neurologic impairment related to the Veteran's service-connected low back disability.

In summary, the Board concludes that a 10 percent rating is warranted for the Veteran's service connected low back disability from July 12, 2003 to August 30, 2003, and a 40 percent rating from October 5, 2013.  

Left Shoulder Disability

As a foundational matter, ratings based on function impairment of the upper extremities are predicated upon which extremity is the major extremity, with only one extremity being considered major.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right-handed and as such the Board will review the minor shoulder rating codes for her left shoulder.  

The Veteran's left shoulder disability has been rated under Diagnostic Code 5203, for impairment of the scapula or clavicle.  Under this Code, malunion or nonunion without loose movement of the clavicle or scapula are to be rated as 10 percent disabling for the minor arm.  A 20 percent rating is granted for nonunion with loose movement or for dislocation of the minor arm.  This code indicates that impairment of the scapula or clavicle may also be rated on impairment of function of the contiguous joint.   

In addition, the Veteran's left shoulder disability may potentially be rated based on limitation of motion, under Diagnostic Code 5201.  Under this Diagnostic Code, limitation of motion at the shoulder level warrants a 20 percent rating for the minor arm.  Limitation of motion midway between the side and shoulder level also warrants a 20 percent rating for the minor arm.  Limitation of motion to 25 degrees from the side warrants a 30 percent rating for the minor arm.

At a March 2004 VA examination, the Veteran reported intermittent left shoulder pain without radiation.  She Veteran stated that she had noticed occasional numbness of the entire left upper extremity from the shoulder to the fingertips.  This happened approximately twice a week.  It was not related to any activity.  She stated that while she was waiting to be examined, sitting provoked numbness of the left upper extremity.  She also had noticed a sensation of tingling and numbness, which had increased ever since she was involved in a motor vehicle accident in December of 2001.  Additionally, she noticed that since the accident, she had had a decreased grip in the left hand, which seemed to come and go without any specific change.  

On examination, range of left shoulder motion was within normal limits, with no changes after repetitive use of the shoulder.  There was no evidence of cervical muscle spasm, or sensory deficit toward pinprick or touch of the upper extremities.  The Veteran had normal deep tendon reflexes of the upper extremities and a negative Adson test. On palpation of the left scapula, no crepitus was felt.  There was diffuse tenderness over the vertebral margin of the left scapula.  During the course of the examination, the Veteran was able to get undressed without any assistance, and was stable to undo her shoes and put them back on without any assistance.  There were no deformities of the cervical spine, extremities, or fingers.  

At a July 2008 VA shoulder examination, the Veteran reported that she continued to have intermittent episodes of left shoulder pain, tightness deep in the joint with occasional radiation to all the left finger tips.  She indicated that she had decreased range of motion with flare-ups and that overhead movements were difficult.  Flare-ups were brought on with heavy weight lifting, physical exercises that required push/pull ups, weight lifting and overhead movements.  There were no dislocations or locking.  The episodes were activity dependent and she treated with Motrin with good effect.  She generally reported pain, stiffness, weakness and tenderness with moderate flare-ups lasting 1 to 2 days.  The Veteran reported that she was currently unemployed, having previously worked as a security officer, and had been unemployed for less than a year.  She indicated that the reason for the unemployment was that she had relocated back to Florida.  

On examination, range of left shoulder motion was 180 degrees flexion and abduction and 90 degrees internal and external rotation.  There was objective evidence of pain following repetitive motion but no additional limitation after repetitive motion.  X-rays of the left shoulder showed no radiographic evidence of bony or soft tissue pathology.  The diagnosis was left shoulder/scapula strain.  The examiner commented that the condition had significant effects on her previous occupation, including problems with lifting and carrying, difficulty reaching, weakness or fatigue and pain.  The examiner found that the shoulder disability prevented exercise and sports, had a moderate effect on chores and shopping and had no effect on traveling, feeding, bathing, dressing, toileting, grooming or driving.

At a February 2011 VA joints examination, the Veteran reported that continued left scapula pain.  She indicated that the pain was stopping her from working.

At a February 2011 VA shoulder examination, the Veteran was noted to have objective evidence of pain with active motion on the left side.  Left flexion and abduction were to 180 degrees and left external and internal rotation were to 90 degrees.  There was objective evidence of pain following repetitive motion but there was no additional limitation after three repetitions of range of motion.  The pertinent diagnosis was left shoulder periscapular muscle strain.  The impact of the disability on occupational activities was problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the upper extremity and pain.  The resulting work problem was the Veteran had been assigned different duties and had experienced increased tardiness and absenteeism.  The other effect on employability was her inability to work.  The examiner found that the shoulder disability had a mild effect on chores, shopping, exercise, sports and recreation, and no effect on traveling, feeding, bathing, dressing, toileting, grooming or driving.  The examiner commented that the Veteran's left shoulder disability, along with her service-connected left knee and left ankle disabilities should not prevent her from sedentary employment.  Once again her subjective physical examination findings were that of discomfort only and she had a functional range of motion.  Furthermore, in the examiner's opinion, her morbid obesity was contributing more to her lack of mobility and flexibility.   

At an October 2013 VA left shoulder examination, the Veteran diagnosis was left scapular muscle insertion strain.  The veteran reported that her shoulder currently hurt after carrying groceries or lifting her arms over her head to wash her hair.  The Veteran reported that during flare-ups she had additional limitation of motion due to pain.  She indicated that abduction would be to 40 degrees compared to a baseline of 110.  There was no weakness, fatigability or incoordination.  The Veteran denied additional limitation of motion on repetitive use, denying weakness, incoordination or fatigability.  

Range of motion of the left shoulder was 130 degrees flexion and 110 degrees abduction.  Left shoulder post-test range of motion after three repetitions was identical.  The examiner described the Veteran's functional impairment and loss as less movement than normal and pain on movement.  The examiner noted that there was guarding of the left shoulder.  Muscle strength testing was normal.  Empty-can and Crank's apprehension and relocation tests were positive.  X-rays indicated a stable examination of the left shoulder.  

On review, the Board finds that a compensable rating under Diagnostic Code 5203 is not warranted for the period prior to July 12, 2008 because malunion, nonunion or dislocation of the left scapula (or clavicle) is not shown.  

Similarly, a compensable rating under Diagnostic Code 5201 for the period prior to July 12, 2008, is not warranted because the Veteran's left shoulder is not shown to be limited to shoulder level or less.  To the contrary, during the March 2004 examination, range of motion of the shoulder was found to be normal (i.e. flexion and abduction to 180 degrees) with no additional loss of motion on repetitive use.  

Accordingly, there is no basis for assigning a compensable rating under either Diagnostic Codes 5201 or 5203, prior to July 12, 2008.

However, the Veteran did specifically report pain in the scapular region during the most contemporaneous examination in 2004, and tenderness (i.e. pain) in this region was objectively shown.  Thus, resolving any doubt in the Veteran's favor, and in light of the contemporaneous findings of pain at rest, the Board finds that painful motion in the left scapular area was reasonably shown during the March 2004 VA examination.  

As the painful motion was reasonably shown in 2004, and it appears the level of disability of the shoulder had been fairly stable since as early as 2001, a 10 percent rating is warranted from July 12, 2003, the day after separation from service.  38 C.F.R. §§ 4.59; see also Burton, supra.  

An even higher rating (in excess of 10 percent) for the Veteran's left shoulder disability is not warranted.  Under Diagnostic Code 5203, the evidence does not show malunion, nonunion or dislocation of the scapula (or clavicle).   In addition, considering Diagnostic Code 5201, flexion is not shown to be limited to the shoulder level or less.  Instead, flexion of the left shoulder is to at least 130 degrees and abduction was to at least 110 degrees.  

Additionally, considering functional loss, the above-noted VA examiners have consistently found that the Veteran has not exhibited any additional limitation of motion after repetitive testing.  

During the February 2011 VA examination, the Veteran was generally noted to have problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the upper extremity and pain.  Also, during the October 2013 VA examination, the Veteran reported that during flare-ups, her abduction would actually be limited to 40 degrees.  Additionally, during the July 2008 VA examination, the examiner found that the disability would cause problems carrying, difficulty reaching, weakness or fatigue and pain and would prevent exercise and sports and have a moderate effect on chores and shopping.  Such findings and reports could potentially be indicative of a more significant functional loss.  

However, when the February 2011 examiner actually assessed the Veteran's overall difficulty with daily activities, he found that the disability would only have a mild effect on chores, shopping, exercise, sports and recreation and no effect on traveling, feeding, bathing, dressing, toileting, grooming or driving.  Additionally, the February 2011 VA examiner also found that the Veteran's morbid obesity was contributing more to her lack of mobility and flexibility than the left shoulder condition.  In addition, as noted, the Veteran does not meet the criteria for a compensable rating based on limitation of shoulder motion.  Thus, overall, the Board finds that the 10 percent rating adequately compensates the Veteran for any functional loss that she experiences on account of her left shoulder disability.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).    

The Board acknowledges Veteran's report of numbness and tingling and decreased grip during the March 2004 VA examination but that these reported symptoms have not been associated with the service-connected scapular disability, or any other service connected disability.  As noted, there is no evidence of any sensory deficits in the upper extremities.  Despite the Veteran's subjective complaints in this regard, the neurologic examinations (motor, sensory, and reflex) of the upper extremities have been within normal limits.  Accordingly, those symptoms may not form the basis for a higher or separate rating.    

In summary, the Board concludes that a 10 percent rating, but no higher, is warranted for the Veteran's left shoulder disability from July 12, 2003, to the present.  

Extraschedular Consideration

In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2013).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board finds that there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected low back and shoulder disabilities is inadequate for any time frame within the appeal period.  See Thun, supra.  The symptoms associated with her disability (i.e., pain, weakness, reduced motion, fatigue, lack of stamina) are not shown to cause any impairment that is not already contemplated by the rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability pictures.  In short, there is nothing exceptional or unusual about the Veteran's low back and shoulder disabilities because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

ORDER

From July 12, 2003, to October 4, 2013, a 10 percent rating, but no higher, for service-connected mechanical low back strain is granted, subject to the regulations governing the payment of monetary awards.
 
From October 5, 2013, a 40 percent rating, but no higher, for service-connected mechanical low back pain is granted, subject to the regulations governing the payment of monetary awards.
     
From July 12, 2003, forward, a 10 percent rating, but no higher, for service-connected left (non-dominant) scapular muscle insertion strain is granted, subject to the regulations governing the payment of monetary awards.


REMAND

Remand is necessary to obtain an addendum in connection with the Veteran's TDIU claim.  

As a result of the November 2011 Board remand, an October 2013 VA examiner stated that she was in agreement with November 2010 and February 2011 VA opinions, that it is less likely than not that the Veteran's service-connected disabilities either alone or in the aggregate rendered her unable to secure or follow a substantial gainful occupation, finding that the Veteran would still be capable of sedentary work.  

In so doing, however, the 2013 opinion did not reconcile the November 2010 opinion that the Veteran's headaches are prostrating and affect her daily living activities.  In addition, the 2013 examiner's reliance on the February 2011 VA opinion is inadequate because that opinion did not consider the effect, if any, that the Veteran's headaches have on her occupational functioning.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional outstanding evidence, TRANSFER the claims file to the examiner who conducted the October 5, 2013, VA examination to obtain an addendum concerning the effect of the Veteran's service-connected disabilities on her occupational functioning.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If the requested clinician is not available, or if she determines that a new examination is necessary to render an opinion, one should be scheduled.

**Although a complete review of the claims file is pertinent, the examiner's attention is called to the November 2010 VA examination report.  The examiner must consider the impact of all the Veteran's service-connected disabilities, INCLUDING HER MIGRAINE HEADACHES.

The examiner is asked to clarify whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, it is at least as likely as not that her service-connected disabilities (left scapular muscle insertion strain, low back disability, left knee arthralgia, left ankle arthralgia, and MIGRAINE headaches), either alone or in the aggregate, cause any functional impairment that may affect her ability to function and perform tasks in a work or work-like setting.   

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render her unable to function and perform tasks in a work or work-like setting, the examiner should suggest the type(s) of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.  

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.  Review the examination report to ensure that it is in complete compliance with the remand instructions.  If not, take appropriate corrective action.  

3.  Readjudicate the TDIU claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


